Title: To George Washington from Brigadier General William Livingston, 5 July 1776
From: Livingston, William
To: Washington, George



May it please your Excellency
Elizabeth Town [N.J.] July 5th 1776

Since my last, I have recieved so many Applications from the Inhabitants along the Sound, Woodbridge & Amboy relating to the defenceless State of their Borders, the whole Militia being sent to New York, that to allay their Fears (with the Approbation of Genl Mercer, who had stopped them at New Ark Ferry, when they were ordered to assist Genl Herd) I ordered Major Duyckink with 600 Middlesex Militia, to Amboy leaving 100 Men at the Blazing Star Ferry.
This Morning I recieved an Application from the three Companies of the Woodbridge Militia now at your City, requesting my Interest with your Excellency to let them return to defend that Quarter—but perhaps when they are informed of the above disposition, it may make them easy. I have this moment recd an Express with a piece of Information, which I trouble you with, only from the advantage that may arise from your having Intelligence of every kind, that the whole may be compared together—and to prevent Mistakes, I beg leave to transcribe the Letter—“Sir A relation of Mr Dississway stole away from Staten Island last Night in a small Canoe with James Fitz Randolph (both of whom are returned again) they are staunch Friends & say that if Dissisway does not return by to Morrow his Estate shall be forfeited—Randolph says he is much insulted for

being a Whig by the lowest Sort, but must return to save his Family from being Hostages—He heard the Major with other Officers declare at about 4 oClock yesterday, there should be 3000 Men landed at Amboy this day before that Time—and from what he could gather, that they intended to push Matters in the Jerseys—We are in such a Situation at this Time, that with difficulty we raise a small Guard and many begin to talk of being afraid we are sold, and if the Clamour is not soon stopped God only knows what soon will be the Consequence in this Place as some intend to go over themselves & Families and not return.”
This Letter was wrote this Morning & is signed Danl Moores, who is a principal Man in that Neighbourhood—Nothing material has happened here last Night, except that being informed of a large parcell of fat Cattle being pastured on the Neck along the Sound, I have ordered a Party to drive off all Cattle and Sheep to a Place of Safety—The Enemy are throwing up Breast Works at every Avenue to the Island, but do not appear otherwise very busy.
I have just been informed that the west Jersey Militia are on their way to this Place, and I shall forward them on to New York unless I recieve contre-orders from your Excellency. I have the Honor to be Your Excellency’s most Hble Servt

Wil: Livingston



          
  P.S. to a Letter from Philadelphia—July 5th 1776.
          
          
  By a Person this day from the lower Counties in Jersey, we are informed a Vessel with Arms & Ammunition pursued by a Man of War, run on Shore at or near Egg Harbour, from which was taken about 200 half Barrells of Powder & some Arms before the Man of War’s Boats drove them off & took Possession—After getting Possession they set the Vessel on Fire, or by some means or other, The Powder left on Board took Fire & blew them up about 50 in Number—This Acct comes so well Authenticated that it is not doubted as to the Truth.
          
        

